Citation Nr: 1204775	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-37 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to July 1964. The Veteran's military occupational specialty was dental specialist.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2007 rating decision of the VA Regional Office in Chicago, Illinois that denied service connection for right ear hearing loss and tinnitus.

The Veteran was afforded a hearing in September 2010 before the undersigned Veterans Law Judge sitting at Chicago, Illinois.  The transcript is of record.

The case was remanded for further development in April 2011 and September 2011, and is once again before the Board for disposition. 


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's duties in service.

2.  Right ear hearing loss was first shown many years after service and is not attributable to service, including in-service noise exposure; sensorineural hearing loss was not manifested during service or within one year of separation from service.

3.  Tinnitus was manifested many years after discharge from service and is not attributable to service, to include in-service noise exposure


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or aggravated by service, and organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he developed right ear hearing loss and tinnitus from exposure to high-speed drills as a dental assistant in service for which service connection should be granted.  He presented testimony at a personal hearing in September 2010 to the effect that as a dental specialist in service, he was in proximity to up to nine high speed drills and one ultrasonic that were operating at the same time that were much louder than current devices.  He stated that he worked eight hours daily, five days a week in this type of environment with no type of soundproofing.  He testified that it had been recognized by the American Dental Association Council that these instruments could cause auditory damage.  The appellant related that he was not aware that he had hearing loss or ringing in the ears during service and they had both come on abruptly in 2004.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the appellant was sent a letter in January 2007 prior to the initial unfavorable decision on the claims that informed him of what evidence was required to substantiate the claims and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award of service connection was also appropriately sent to the appellant at that time.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA outpatient records showing treatment for the claimed disorders have been associated with the claims file.  A private clinical record dated in July 2005 has also been received and reviewed in support of the claim.  The Veteran was afforded a personal hearing in September 2010.  The case was remanded in April and September 2011 whereupon the appellant was afforded a VA audiology evaluation and special Ear, Nose and Throat examination that are determined to adequate for adjudication purposes.  Stegall v. West, 11 Vet. App. 268 (1998).  The appellant's statements and testimony in the record, as well as the whole of the evidence have been carefully considered.

The Board is satisfied that VA has complied with the duty-to- assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to final decision in this appeal. No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to service connection for right ear hearing loss and tinnitus are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. §§ .303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85 (2011).

The law provides that in the case of a veteran who engaged in combat, the Secretary shall accept as sufficient proof of service-connection of any injury alleged to have been incurred in such service satisfactory lay evidence if consistent with the circumstances of such service. 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  

Factual Background 

The Veteran DD-214 reflects that he served in the Air Force with a military occupational specialty of dental specialist.  

On examination in August 1960 for enlistment, the Veteran's hearing was recorded as 15/15 in each ear.  Service treatment records show that he was seen on an emergency basis in August 1961 for various symptoms.  He stated that he had sustained a blow to the right ear five days before and that it had been tender since then.  The right tympanic membrane was injected along the mallear surface and the right canal was diffusely red.  Following examination, the impressions were viral infection (possible coxsackie) and traumatic inflammation of the right ear, rule out right otitis media and otitis externa.  The appellant was advised to return if the ear bothered him.  There is no further information or evidence of treatment in this regard.  On examination in June 1964 for separation from service, he indicated on the Report of Medical History that he had had ear, nose or throat trouble.  An audiogram was obtained that disclosed the following pure tone thresholds in decibels for the right ear. 

[The appellant's separation examination report reflects an audiogram conducted in June 1964.  Prior to November 1967, audiometric results were reported in standards set by the American Standards Association (ASA).  These figures are on the left in each column below and are in parentheses.  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures on the right not in parentheses.]




HERTZ



500
1000
2000
3000
4000
RIGHT
(-10) 05
(-10) 00
(-10) 00
(-10) 00
(-10) -05
LEFT






The examining official did not refer to any ear problem and no pertinent defect was noted.  The ears and drums were evaluated as normal. 

The Veteran filed a claim of entitlement to service connection for right hearing loss disability in December 2006.  Subsequently received were VA outpatient clinical records dating from 2000 showing that he was seen in April 2004 reporting the sudden onset of right ear hearing loss.  It was noted that he had a five-week history of hearing loss that had begun acutely.  He denied a problem with tinnitus, vertigo, otalgia and otorrhea, previous trauma and otologic surgery.  The appellant stated that he had had some noise exposure with drills in a dental lab in which he used to work.  Following evaluation, it was concluded that the Veteran had profound hearing loss on the right with a conductive component for which he would be started on steroids, Acyclovir, and Rabeprazole.  The physician indicated that magnetic resonance imaging (MRI) would be obtained to evaluate the IAC [internal auditory canal].  

In a VA outpatient clinic note in January 2005, it was reported that the Veteran had presented to the emergency department in March 2004 with rapid onset of unexplained complete hearing loss in the right ear that showed no improvement in June 2004 after antiviral medications.  He complained of constant tinnitus in the right ear since March 2004.  It was noted that MRI of the IACs in May 2004 had been normal.  A repeat audiogram in January 2006 indicated that hearing loss was stable with no improvement.  Subsequent VA outpatient records reflect that the appellant continued to be followed for the cited complaints in the VA otolaryngology clinic.

An audiogram report dated in July 2005 was received from the Sertoma Speech and Hearing Center.  Pure tone thresholds in decibels for the right ear were 100 or more at each applicable frequency.  An assessment of severe to profound mixed hearing loss in the right ear was rendered. 

Received in September 2007 in support of the claims was internet-obtained research pertaining to hearing loss in dentists from air turbines.  In September 2010, the Veteran submitted clinical authority relating to hearing loss and high-speed dental tools.

Pursuant to Board remand, the appellant was afforded a VA audiology examination in April 2011.  It was noted that the claims folder was reviewed.  The examiner summarized relevant clinical history and background dating from service, considered the Veteran's account of hearing loss from dental drills, and included some testimony from the Board hearing in which the Veteran indicated that hearing loss had commenced abruptly in 2004.  The appellant stated that while assisting a dentist in service, his right ear had come closest to the drills and that he felt this was the primary cause of hearing loss in that ear.  He related that no hearing protection was used while the drills were being utilized.  It was noted that when asked about the blow to his right ear in service, he could not recall the details and did not remember any immediate changes in his hearing following the trauma.  He related that he "guessed that perhaps he experienced ringing in his ear after this event."  The Veteran stated that he noticed tinnitus when he lost hearing in the right ear in 2004 and indicated that if it were present before that time he did not pay attention to it.  

An audiogram was performed that revealed the following puretone thresholds in decibels for the right ear.




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT






The speech discrimination score was zero in the right ear.  An assessment of 
profound right sensorineural hearing loss was rendered.  The examiner stated that due to the sudden nature of the Veteran's right ear hearing loss in 2004 and the presence of normal hearing in that ear at separation from service, it was less likely than not that the current right ear hearing loss was the result of military noise exposure.  A list of characteristics of noise-induced hearing as determined by the American College of Occupational and Environmental Medicine were presented in support of the opinion.  It was noted that the Veteran recalled onset of right tinnitus at the time of sudden right hearing loss.  As such, it was opined that it was less likely than not that right tinnitus was related to inservice noise exposure and was likely a side effect of current hearing loss.  

The VA audiologist submitted a September 2011 addendum to the April 2011 report in which additional rationale and elaboration were provided as to why it was felt that right ear hearing loss was not related to service.  A brief synopsis of the service treatment records and Veteran's reported history were presented.  The examiner stated that there was insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss could develop much later in one's lifetime, long after the cessation of that noise exposure.  It was noted that although definitive studies to address the issue had not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effects occurred.  The examiner cited clinical authority in support of her position.

The VA audiologist further stated that as the Veteran recalled onset of right tinnitus at the time of sudden right ear hearing loss in 2004, it was less likely than not that right tinnitus was related to his service noise exposure from high speed dental drills or right ear trauma.  It was reiterated that reported tinnitus was likely a side effect of current right ear hearing loss.  

The Veteran was afforded a special VA ear, nose and throat (ENT) examination in October 2011 pursuant to the Board's September 2011 remand.  The ENT physician noted that the claims folder was reviewed.  Pertinent active duty and post service clinical history pertaining to the right ear reported previously in this writing was recited.  The Veteran related that he had noticed some intermittent tinnitus in the right ear before 2004 but that it became constant after right ear hearing loss in 2004.  He reiterated history of exposure to high-speed drills in the military.  He indicated that after service, he worked as a truck driver for 17 years and as a dental laboratory technician for 12 years without hearing protection.  The appellant reported recreational noise exposure when hunting with use of ear protection.  A physical examination was performed followed by a diagnosis of profound sensorineural hearing loss on the right.  The examiner opined that given that the Veteran had normal hearing at separation and sudden hearing loss in 2004, his hearing loss was not caused by his military service.  

Legal Analysis

The Veteran asserts that he has right ear hearing loss and tinnitus as the result of duties in service for which service connection is warranted.  His DD form 214 reflects a military occupational specialty of dental specialist in which he reports exposure to high-speed drills.  The Board thus concludes that noise exposure is reasonably consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a).  However, this does not by itself enable a grant of service connection.  Rather, the evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the evidence in its entirety, the Board concludes that service connection for right ear hearing loss and tinnitus is not warranted. 

The Board observes that despite a military occupational specialty in which it may be conceded that the Veteran was exposed to noise, his service treatment records are not indicative of any complaint or reference to hearing impairment or ringing in the ears.  The appellant was shown to have sustained a blow to the right ear in 1961 and was treated for traumatic inflammation and viral infection (possible coxsackie), but service clinical records do not indicate that he had subsequent complaints or received any further treatment in this regard.  As such, it is found that symptoms relative to right ear trauma did not develop into a chronic disorder. See 38 C.F.R. § 3.303.  As well, the audiogram threshold shifts at service discharge in June 1964 did not comport with right ear hearing loss in accordance with 38 C.F.R. § 3.385, to include consideration of ISO standards.  Hearing in the right ear was entirely within normal limits at service discharge, as confirmed by VA clinicians who have reviewed the record in recent years. 

Documentation of right ear hearing loss disability as defined by VA standards and tinnitus was not clinically indicated until 2004, almost four decades after discharge from active duty.  The appellant was seen by VA in March of that year for acute onset of profound hearing impairment, as well as tinnitus, the etiology of which was difficult to ascertain.  The record reflects that since that time, no clinically sound basis has been presented attributing such disabilities to service.  When initially examined in 2004 for acute right ear hearing loss, the treating physician did not ascribe the etiology of either disability to noise exposure, despite the Veteran's reported history of such at that time.  The case was remanded on two subsequent occasions to determine whether right ear hearing loss and tinnitus were as likely as not related to service.  The Board points out that in April and September 2011, a VA audiologist reviewed the record, including the internet research and clinical authority submitted by the Veteran, and determined that neither right ear hearing loss nor tinnitus was as likely as not related to service, and provided extensive rationale supported by recognized clinical and institutional authority in support of the opinions.  Moreover, when the Veteran was examined by a VA ENT physician in October 2011, the examiner also indicated that the claims folder was reviewed, and unequivocally concluded that sudden right ear hearing loss was not caused by military service.  All of this constitutes highly probative negative evidence.  Therefore, the defect in the Veteran's claim is a lack of probative evidence of a nexus to service of both hearing loss and tinnitus. 

The Board has carefully considered the appellant's lay statements and history as to his belief that right ear hearing loss disability and tinnitus are related to service.  In this instance, the Board accepts that the Veteran's statement that he had noise exposure during active duty.  The Veteran is competent to report this because it requires only personal knowledge as it comes to him through his senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that he has some medical training related to his position as a dental specialist, his opinion concerning the nature and etiology of right ear hearing loss and tinnitus is far outweighed by the specialists' opinions of record.  That is, this is the province of the specially trained clinical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  Therefore, to the extent that the appellant reports that right ear hearing loss and tinnitus are related to noise exposure in service, the Board concludes that the observations of the skilled professionals are far more probative as to the etiology of the claimed disorders. 

The Board points out that nothing in the post service record suggests right hearing loss and tinnitus deriving from service except for the Veteran's own statements to this effect.  He does not appear to claim chronicity and/or continuity of symptomatology since service; rather, that duties in service led to the abrupt onset of profound right ear hearing loss and tinnitus that he experienced some 40 years after separation.  The Board finds that while the Veteran is competent to report such symptoms, his assertions of a nexus to service are less probative than the normal separation examination, the lack of documentation of complaints of right hearing loss and tinnitus for almost 40 years after separation, the acute onset of symptoms at that time, and the opinions of the VA examiners in 2011.  Moreover, on VA audiology evaluations in 2011, the examiner noted that the Veteran admitted to a post service history of occupational and recreational exposure, which also were considered on examination.  Such factors clearly militate against a finding that current right ear hearing impairment and tinnitus are related to service. 

As to the medical articles that the Veteran submitted, the Board recognizes that the Veteran had exposure to noise during service.  The articles, in and of themselves, do not provide a basis to grant service connection.  That is, further opinion was necessary to determine if the specific noise exposure (or other incident in service) resulted in the Veteran's current disability.  As discussed above, when the special VA examiner considered all of the evidence, including the proffered articles, the final determination was not in favor of the claim.   

The more probative evidence, as provided by the skilled VA clinical professionals, establishes that sudden right ear hearing loss and tinnitus developed many years after discharge from active duty and are unrelated to service and any noise exposure or trauma therein.  

The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).



ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


